Citation Nr: 1820152	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from May 1969 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Hartford, Connecticut, Regional Office (RO). In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

Lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) were caused by service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD and DJD have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has repeatedly reported, and his service treatment records indicate, that he underwent ejection seat training at least three times while in service-in February 1970, December 1970, and May 1971. In January 1972 he was treated for back pain and diagnosed with left paravertebral muscle spasms. 

Private treatment records from 2011 and 2012 indicate that the Veteran was treated repeatedly for low back pain and spasms. In December 2011, he reported that he has had approximately one flare-up of his back symptoms each year for 40 years. A May 2012 MRI report indicates that the Veteran has disc space narrowing, protrusions, and an annular fissure (DDD) and moderate spondylitic changes (DJD). A June 2015 letter from the Veteran's private physician states that the Veteran's lumbar spine vertebrae were compressed causing pain and spasms. She stated that vertebrae compressions are most frequently caused by trauma and that the Veteran's ejection seating training in service was most likely the cause of his disorders.  

Under the law, VA must consider all relevant information as to the facts and circumstances of a claimant's service in part to determine whether the claimant's contentions are supportable. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

The Veteran in this matter had military training and duties consistent with the claimed disorder. The Veteran's physician has opined that his in-service ejection seat trainings were the cause of his current lumbar spine DDD and DJD. Service connection is warranted and the claim is granted.

(CONTINUED ON NEXT PAGE)




ORDER

Service connection for lumbar spine DDD and DJD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


